COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               '
 Federal Corporation,                                             No. 08-16-00095-CV
                             Appellant,        '
 v.                                                                 Appeal from the
                                               '
 Desiree Truhlar, Carlos Alvarez, Rosendo                   County Court at Law No. 3
 Aguilar, Jennifer Butler, Maria T. Ruiz,      '
 Auden Tercero, Lucia Cereceres, Roberto                     of El Paso County, Texas
                                               '
 Rodriguez, Priscilla Rodriguez and Liberty
 Mutual Fire Insurance Corporation,             '                 (TC# 2014DCV1401)

                            Appellees.          '

                                           ORDER

       The Court, on its own motion, vacates the September 29, 2016 submission and oral

argument setting. The case will be rescheduled at a later date.

       IT IS SO ORDERED this 7th day of September, 2016.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.